DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the claim appears to be a dependent claim, but in the pre-examination amendment, the claim was amended to read “as claimed in”, with no subsequent claim number from which the claim depends. It is therefore unclear from which claim that claim 3 is intended to depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2006/0082253) in view of Maruyama et al. (US 2007/0096594) and Arbogast et al. (US 2006/0290237).
With respect to claim 1, Hara discloses an actuator device (Fig 1) comprising: an electroactive structure (item 23), wherein the electroactive structure is arranged to have at least a first actuation state and a second actuation state (Paragraph 29), wherein the second actuation state is different from the first actuation state (Paragraph 29, wherein an expanded state is different from a contracted state), wherein the first actuation state is associated with having a first drive voltage, wherein and the second actuation state is associated with a second drive voltage (Paragraph 29); a driver circuit, wherein the driver circuit is arranged to apply the drive voltages to the electroactive polymer structure so as to switch the electroactive polymer structure from the first actuation state to the second actuation state (Fig 1 and paragraph 29); a memory circuit (Paragraph 34); and a controller circuit (item 34), wherein the controller circuit is arranged to control the driver circuit so as to apply a drive waveform for transitioning between the first actuation state and the second actuation state (Fig 1 and paragraph 29)
Hara does not disclose that the electroactive structure is an electroactive polymer structure; or that the memory circuit is arranged to store data, wherein the data represents the change in actuation level over time after actuation from the first drive voltage to the second drive voltage and that the applications of the drive waveform takes into account the data.
Arbogast et al. teaches a piezoelectric actuator device in which the electroactive structure is an electroactive polymer structure (Paragraph 47).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the polymeric piezoelectric material of Arbogast et al. with the piezoelectric actuator device of Hara for the benefit of selecting from commonly used and readily-available materials (Paragraph 47 of Arbogast et al.) and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Maruyama et al. teaches a piezoelectric actuator device including a control circuit that uses a look-up table (Paragraphs 95-96) and therefore teaches that that the memory circuit is arranged to store data, wherein the data represents the change in actuation level over time after actuation from the first drive voltage to the second drive voltage and that the applications of the drive waveform takes into account the data (Paragraphs 95-96).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the look-up table and memory-based control of Maruyama et al. with the actuator device of Hara for the benefit of providing control based on known values (Paragraphs 95-96 of Maruyama et al.).  
With respect to claim 2, the combination of Hara, Arbogast et al., and Maruyama et al. discloses the actuator device as claimed in claim 1. Maruyama et al. discloses that the memory circuit comprises a look up table (Paragraphs 95-96).
With respect to claim 7, the combination of Hara, Arbogast et al., and Maruyama et al. discloses the actuator device as claimed in claim 1. Arbogast et al. discloses that the electroactive polymer structure comprises a field-driven electroactive polymer (Paragraph 47).
With respect to claim 8, the combination of Hara, Arbogast et al., and Maruyama et al. discloses the actuator device as claimed in claim 7. Arbogast et al. discloses that the field-driven electroactive polymer comprises a PVDF relaxor polymer actuator (Paragraph 47).
With respect to claim 9, Hara discloses a method of driving an actuator device (Fig 1), wherein the actuator device which comprises an electroactive structure (item 23) comprising: applying a first drive voltage to the electroactive structure so as to hold the electroactive structure in a first actuation state (Paragraph 29); and providing a voltage waveform between the first drive voltage and a second drive voltage (Paragraph 29), wherein the voltage waveform drives the actuator device to a second actuation state (Paragraph 29), wherein the second actuation state is associated with a second drive voltage (Paragraph 29), wherein the voltage waveform is determined by addressing a memory circuit (Paragraph 34).
Hara does not disclose that the electroactive structure is an electroactive polymer structure; or that the memory circuit stores data which represents the change in actuation level over time during actuation from the first drive voltage to the second drive voltage.
Arbogast et al. teaches a piezoelectric actuator device in which the electroactive structure is an electroactive polymer structure (Paragraph 47).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the polymeric piezoelectric material of Arbogast et al. with the piezoelectric actuator device of Hara for the benefit of selecting from commonly used and readily-available materials (Paragraph 47 of Arbogast et al.) and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Maruyama et al. teaches a piezoelectric actuator device including a control circuit that uses a look-up table (Paragraphs 95-96) and therefore teaches that the memory circuit stores data which represents the change in actuation level over time during actuation from the first drive voltage to the second drive voltage (Paragraphs 95-96).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the look-up table and memory-based control of Maruyama et al. with the actuator device of Hara for the benefit of providing control based on known values (Paragraphs 95-96 of Maruyama et al.).  
With respect to claim 10, the combination of Hara, Arbogast et al., and Maruyama et al. discloses the method as claimed in claim 9. Maruyama et al. discloses that the memory circuit comprises a look up table (Paragraphs 95-96).
With respect to claim 15, the combination of Hara, Arbogast et al., and Maruyama et al. discloses the method as claimed in claim 9. Hara discloses a computer program comprising a non-transitory medium, wherein the computer program is executed on the processor to perform the method (Paragraph 34).
Allowable Subject Matter
Claims 4-6, 11-14, and 16-18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “wherein the data represent the effect of a hold period at the first actuation state before driving to the second actuation state” in combination with the remaining elements of claim 4.
The prior art does not disclose or suggest “forming a logarithmic function of the actuation level over time for each of a plurality of different first actuation states and second actuation states, by extrapolating between a set of discrete points” in combination with the remaining elements of claim 11.
The prior art does not disclose or suggest “wherein the data represents the effect of a hold period at the first actuation state before driving to the second actuation state” in combination with the remaining elements of claims 12 and 17.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837